439 So. 2d 973 (1983)
Charles ATWOOD D/B/a Miracle Strip Security Service and Kent Insurance Company, Appellants,
v.
Ruben HENDRIX, Appellee.
No. AS-62.
District Court of Appeal of Florida, First District.
October 25, 1983.
Kathleen V. McCarthy, Hialeah, for appellants.
Norton Bond, Pensacola, for appellee.
MILLS, Judge.
The issue in this appeal is whether the trial court erred when it failed to find that Hendrix, the plaintiff below, was guilty of comparative negligence as a matter of law for running in the dark in a strange and unfamiliar area. The record shows, however, that this issue was never raised below. Issues not presented to the trial court will not be considered for the first time on appeal. Dober v. Worrell, 401 So. 2d 1322 (Fla. 1981).
AFFIRMED.
SHIVERS and ZEHMER, JJ., concur.